Citation Nr: 0814961	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee for the period of 
time prior to April 3, 2002.

2.  Entitlement to a disability rating in excess of 20 
percent for chondromalacia of the left knee for the period of 
time subsequent to April 2, 2002.

3.  Entitlement to an effective date earlier than April 3, 
2002 for the assignment of a 20 percent disability rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971, and from December 1974 to September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected left knee disability.  
Subsequently, an April 2002 rating decision granted an 
increased rating of 20 percent for the veteran's left knee 
disability, effective April 3, 2002. 

The veteran continues to appeal for a higher disability 
rating.  He also claims that an earlier effective date for 
the 20 percent rating for his left knee disorder is 
warranted.  The Board has rephrased the issues above to more 
accurately reflect the appeal.  The RO issued a Statement of 
the Case, with respect to the issue involving entitlement to 
an earlier effective date, and the veteran timely appealed 
this issue.  However, the issue of entitlement to an earlier 
effective date for the assignment of a 20 percent rating 
essentially hinges upon the law and regulations with respect 
to rating the veteran's service-connected disability during 
the period of time in question, rather than the law and 
regulations specific to the assignment of effective dates.  

In February 2006, the Board issued a decision on the 
veteran's appeal.  In January 2007 the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand, vacating and remanding the February 2006 Board 
decision that found that the criteria for a disability 
evaluation in excess of 20 percent for the left knee 
disability had not been met at any time during the appeal 
period, and that the criteria for an effective date prior to 
April 3, 2002, for the award of a 20 percent rating for the 
left knee disorder had not been met.

The Board issued another decision on the veteran's appeal in 
April 2007.  Again, the case was appealed to the Court which 
again granted a Joint Motion for Remand in October 2007 which 
vacated and remanded the April 2007 Board decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since one of the issues on appeal specifically 
involves the effective date assigned for a 20 percent 
disability rating, notice that meets the requirements of 
Dingess/Hartman should be provided on remand.

In regard to the veteran's claims for increased disability 
ratings, the Board observes that, in light of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran was not provided with a duty-to-inform 
notice that complied with the VCAA.  The Court held in part 
that VA's duty to notify a claimant seeking an increased 
evaluation included advising the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The most recent VA examination of the veteran was conducted 
in 2004 and does not provide medical evidence with respect to 
all potential diagnostic criteria related to the rating of 
knee disabilities.  As such, another VA Compensation and 
Pension examination of the veteran should be conducted.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The veteran has indicated that the only medical facility 
where he receives treatment for his service-connected left 
knee disability is at the VA medical Center (VAMC) in 
Columbia, South Carolina.  The last time copies of the 
veteran's VA treatment records were obtained was in 2004.  
The veteran's most recent VA treatment records need to be 
obtained and associated with the claims file.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006) for all of the 
issues indicated above.  

Under Vazquez-Flores, advise the 
veteran to submit evidence that 
his conditions have worsened, 
including the effect a worsening 
of the conditions has on 
employment and daily life.  
Provide him notice of the 
criteria necessary under the 
appropriate Diagnostic Codes to 
establish entitlement to an 
increased rating for his left 
knee disability. 

Under Dingess, advise the 
veteran of how disability 
ratings and effective dates are 
assigned.  

2.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from 
November 2004 to the present from VAMC 
Columbia, SC.  

3.  The veteran should be accorded a 
joints examination.   The report of 
examination should include a detailed 
account of all manifestations of the left 
knee disorder found to be present  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. The examiner is specifically 
requested to indicate:

Range of motion of the left knee 
in degrees and to indicate if any 
motion is limited due to pain.

Is there any subluxation or 
lateral instability of the left 
knee?

Is there any ankylosis of the left 
knee?

Does the veteran have dislocation 
or removal of the semilunar 
cartilage of the left knee?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

